359 S.W.3d 538 (2012)
Billie HALE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96227.
Missouri Court of Appeals, Eastern District, Division One.
February 21, 2012.
Timothy Forneris, St. Louis, MO, for Appellant.
*539 Chris Koster, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, and GARY M. GAERTNER, Jr., JJ.

ORDER
PER CURIAM.
Billie Hale ("Movant") appeals from the motion court's judgment denying his Rule 29.15 amended motion for post-conviction relief, following an evidentiary hearing. Movant was convicted by a jury of six counts of first-degree statutory sodomy, three counts of first-degree child molestation and two counts of first-degree statutory rape. Movant was sentenced to consecutive terms of twenty years, life, ten years, and life imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).